United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, DALLAS NETWORK
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1122
Issued: July 26, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On May 4, 2020 appellant filed a timely appeal from a December 5, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 20-1122.
On February 12, 2019 appellant, then a 58-year-old maintenance custodian, filed a
traumatic injury claim (Form CA-1) alleging that on December 26, 2018 he injured his left knee
when he pivoted while descending steps to lift a trash can into a gondola while in the performance
of duty.
Initially, the employing establishment submitted an occupational disease claim (Form
CA-2) on appellant’s behalf dated January 3, 2019, signed by S.J., an employing establishment
manager. OWCP assigned File No. xxxxxx700. Following preliminary development, appellant
contended that the employing establishment had filed the occupational disease claim in error. He
then filed the February 12, 2019 traumatic injury claim (Form CA-1). Thereafter, OWCP
developed the claim as a traumatic injury claim.
By decision dated April 3, 2019, OWCP denied the claim, finding that appellant had not
established that the December 26, 2018 employment incident occurred as alleged, or that he had
sustained a left knee injury causally related to his work duties.

On November 1, 2019 appellant requested reconsideration and submitted additional
evidence.
By decision dated December 5, 2019, OWCP denied reconsideration, finding that
appellant’s November 1, 2019 letter neither raised substantive legal questions, nor included new
and relevant evidence. It was, therefore, insufficient to warrant a review of OWCP’s prior decision
on the merits.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files or when two
or more injuries occur to the same part of the body.1 For example, if a new injury is reported for
an employee who previously filed an injury claim for a similar condition or the same part of the
body or when two or more separate injuries have occurred on the same date, doubling is required.2
The employing establishment filed a Form CA-2 on appellant’s behalf on January 3, 2019
regarding the December 2018 left knee injury to which OWCP assigned File No. xxxxxx700. The
Board notes that the medical record in OWCP File No. xxxxxx700 contains extensive reports and
diagnostic studies regarding the left knee.
For a full and fair adjudication, the Board finds that the case must be returned to OWCP to
administratively combine the current case record with OWCP File No. xxxxxx700 so it can
properly determine whether it properly denied appellant’s November 1, 2019 request for
reconsideration. Following this and other such further development as OWCP deems necessary,
it shall issue an appropriate decision. Accordingly,

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
2

Id.; W.H., Docket No. 20-0986 (issued April 27, 2021); L.H., Docket No. 18-1777 (issued July 2, 2019).

2

IT IS HEREBY ORDERED THAT the December 5, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: July 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

